       CaseCase
            1:16-cv-00010-JRH-BKE  Document43122-4
                 1:17-cv-03804-AT Document     Filed Filed 03/19/20
                                                     09/12/19   PagePage
                                                                     1 of 21 of 2



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 JEFFREY CROSS, PAMELA CROSS,
              Plaintiff(s),
                                                     CIVIL ACTION FILE
 vs.
                                                      NO. 1:17-cv-03804-AT
 EQUITYEXPERTS.ORG, LLC, doing
 business as Equity Experts,
                   Defendant(s).



                                  DEFAULT JUDGMENT

         This action having come before the Court, Honorable Amy Totenberg, United

States District Judge, for consideration of the Magistrate Judge’s Report and

Recommendation and the plaintiffs’ Motion for Default Judgment, and the Court having

adopted in part said recommendation and granted the plaintiffs’ Motion for Default

Judgment as to their claims under the Fair Debt Collection Practices Act, 15 U.S.C. §§

1692 et seq., the Georgia Fair Business Practices Act, O.C.G.A. § 10-1-390 et seq., for

the Georgia tort of slander of title, and for the Georgia tort of abusive collection, it is

         ORDERED AND ADJUDGED, that the plaintiffs JEFFREY CROSS and PAMELA

CROSS, recover from the defendant EQUITYEXPERTS.ORG, LLC, doing business as

Equity Experts, the amount of $147,702.35 in the total amount, consisting of

$135,228.48 in damages, attorney’s fees of $11,426.00, and costs of $1,047.87.

         Dated at Atlanta, Georgia this 12th day of September, 2019.


                                                    JAMES N. HATTEN
                                                    CLERK OF COURT

                                                   By: s/Brittany Poley
                                                      Deputy Clerk
     CaseCase
          1:16-cv-00010-JRH-BKE  Document43122-4
               1:17-cv-03804-AT Document     Filed Filed 03/19/20
                                                   09/12/19   PagePage
                                                                   2 of 22 of 2
Cross et al v. Equityexperts.org, LLC
Civil Action No. 1:17-cv-03804-AT
Clerk’s Judgment
Page 2

Prepared, filed, and entered
In the Clerk’s Office
September 12, 2019
James N. Hatten
Clerk of Court

By: s/Brittany Poley
    Deputy Clerk
